UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-9819 DYNEX CAPITAL, INC. (Exact name of registrant as specified in its charter) Virginia 52-1549373 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4991 Lake Brook Drive, Suite 100, Glen Allen, Virginia 23060-9245 (Address of principal executive offices) (Zip Code) (804) 217-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ On May 6, 2011, the registrant had 40,323,159 shares outstanding of common stock, $0.01 par value, which is the registrant’s only class of common stock. DYNEX CAPITAL, INC. FORM 10-Q INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 1 Consolidated Statements of Income for the three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) 2 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) 3 Consolidated Statements of Shareholders’ Equity for the three months ended March 31, 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 (unaudited) and March 31, 2010 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 42 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. (Removed and Reserved) 50 Item 5. Other Information 50 Item 6. Exhibits 51 SIGNATURES PART I.FINANCIAL INFORMATION Item1.Financial Statements DYNEX CAPITAL, INC. CONSOLIDATED BALANCE SHEETS (amounts in thousands except share data) March 31, 2011 December 31, 2010 ASSETS (unaudited) Agency MBS (including pledged of $1,723,957 and $1,090,174,respectively) $ $ Non-Agency MBS (including pledged of $262,459 and $259,350, respectively) Securitized mortgage loans, net Other investments, net Cash and cash equivalents Derivative assets Principal receivable on investments Accrued interest receivable Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Repurchase agreements $ $ Non-recourse collateralized financing Derivative liabilities Accrued interest payable Accrued dividends payable Other liabilities Commitments and Contingencies (Note 13) Shareholders’ equity: Common stock, par value $.01 per share, 100,000,000 shares authorized; 40,318,159 and 30,342,897 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total liabilities and shareholders’ equity $ $ See notes to unaudited consolidated financial statements. 1 DYNEX CAPITAL, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands except per share data) Three Months Ended March 31, Interest income: Agency MBS $ $ Non-Agency MBS Securitized mortgage loans Other investments 33 32 Cash and cash equivalents 4 3 Interest expense: Repurchase agreements Non-recourse collateralized financing Net interest income Provision for loan losses ) ) Net interest income after provision for loan losses Gain on sale of investments, net – 77 Fair value adjustments, net ) 82 Other income, net 43 General and administrative expenses: Compensation and benefits ) ) Other general and administrative expenses ) ) Net income Preferred stock dividends – ) Net income to common shareholders $ $ Weighted average common shares: Basic Diluted Net income per common share: Basic $ $ Diluted $ $ Dividends declared per common share $ $ See notes to unaudited consolidated financial statements. 2 DYNEX CAPITAL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income: Available-for-sale securities: Change in market value ) Reclassification adjustment for net gain on sale of investments – ) Net unrealized gain (loss) on cash flow hedging instruments ) Other comprehensive (loss) income ) Comprehensive income Dividends declared on preferred stock – ) Comprehensive income to common shareholders $ $ See notes to unaudited consolidated financial statements. 3 DYNEX CAPITAL, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (UNAUDITED) (amounts in thousands) Common Stock Additional Paid-in Capital Accumulated Other Compre­hensive Income Accumulated Deficit Total Balance as of December 31, 2010 $ ) $ Common stock issuance – – Restricted stock granting and vesting – ) – – ) Capitalized expenses – ) – – ) Net income – – – Dividends on common stock – – – ) ) Other comprehensive income – – ) – ) Balance as of March 31, 2011 $ ) $ See notes to unaudited consolidated financial statements. 4 DYNEX CAPITAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: (Increase) decrease in accrued interest receivable ) Increase (decrease) in accrued interest payable ) Provision for loan losses Gain on sale of investments, net – ) Fair value adjustments, net ) Amortization and depreciation Stock-based compensation expense 95 58 Net change in other assets and other liabilities ) Net cash and cash equivalents provided by operating activities Investing activities: Purchase of investments ) ) Principal payments received on investments Increase in principal receivable on investments ) ) Proceeds from sales of investments – Principal payments received on securitized mortgage loans Other investing activities (6 ) ) Net cash and cash equivalents used in investing activities ) ) Financing activities: Borrowings under (repayment of) repurchase agreements, net ) Borrowings under non-recourse collateralized financing – Principal payments on non-recourse collateralized financing ) ) Proceeds from issuance of common stock Dividends paid ) ) Net cash and cash equivalents provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Activities: Cash paid for interest $ $ See notes to unaudited consolidated financial statements. 5 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS DYNEX CAPITAL, INC. (amounts in thousands except share and per share data) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements of Dynex Capital, Inc. and its qualified real estate investment trust (“REIT”) subsidiaries and its taxable REIT subsidiary (together, “Dynex” or the “Company”) have been prepared in accordance with the instructions to the Quarterly Report on Form 10-Q and Article 10, Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (the “SEC”).Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements.In the opinion of management, all significant adjustments, consisting of normal recurring accruals considered necessary for a fair presentation of the consolidated financial statements, have been included.Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for any other interim periods or for the entire year ending December 31, 2011.The unaudited consolidated financial statements included herein should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the SEC. Certain items in the prior year’s consolidated financial statements have been reclassified to conform to the current year’s presentation.The Company’s consolidated balance sheets now present separately its principal receivable on investments, which was previously included within the fair value amounts shown on the consolidated balance sheets for Agency and non-Agency MBS.The Company’s consolidated statements of cash flows now present separately “change in principal receivable on investments”, which was previously included within “other investing activities”.The respective amounts on the consolidated balance sheet as of December 31, 2010 and statement of cash flows for the three months ended March 31, 2010 presented herein have been reclassified to conform to the current year presentation and have no effect on reported total assets or total liabilities or results of operations. Consolidation of Subsidiaries The consolidated financial statements include the accounts of the Company, its qualified REIT subsidiaries and its taxable REIT subsidiary.The consolidated financial statements represent the Company’s accounts after the elimination of intercompany balances and transactions.The Company consolidates entities in which it owns more than 50% of the voting equity and control does not rest with others and variable interest entities in which it is determined to be the primary beneficiary in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 810.The Company follows the equity method of accounting for investments with greater than a 20% and less than 50% interest in partnerships and corporate joint ventures or when it is able to influence the financial and operating policies of the investee but owns less than 50% of the voting equity. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenue and expenses during the reported period.Actual results could differ from those estimates.The most significant estimates used by management include but are not limited to fair value measurements of its investments, allowance for loan losses, other-than-temporary impairments, commitments and contingencies, and amortization of premiums and discounts. These items are discussed further below within this note to the consolidated financial statements. 6 Federal Income Taxes The Company believes it has complied with the requirements for qualification as a REIT under the Internal Revenue Code of 1986, as amended (the “Code”).As such, the Company believes that it qualifies as a REIT for federal income tax purposes, and it generally will not be subject to federal income tax on the amount of its income or gain that is distributed as dividends to shareholders.The Company uses the calendar year for both tax and financial reporting purposes.There may be differences between taxable income and income computed in accordance with GAAP. Investments The Company’s investments include Agency mortgage-backed securities (“MBS”), non-Agency MBS, securitized mortgage loans, and other investments. Agency MBS. Agency MBS are comprised of residential mortgage-backed securities (“RMBS”) and commercial mortgage-backed securities (“CMBS”) issued or guaranteed by a federally chartered corporation, such as Federal National Mortgage Corporation, or Fannie Mae, or Federal Home Loan Mortgage Corporation, or Freddie Mac, or an agency of the U.S. government, such as Government National Mortgage Association, or Ginnie Mae.The Company’s Agency RMBS are comprised primarily of hybrid Agency ARMs and Agency ARMs.Hybrid Agency ARMs are MBS collateralized by hybrid adjustable-rate mortgage loans which are loans that have a fixed rate of interest for a specified period (typically three to ten years) and which then adjust their interest rate at least annually to an increment over a specified interest rate index as further discussed below.Agency ARMs are MBS collateralized by adjustable-rate mortgage loans which have interest rates that generally will adjust at least annually to an increment over a specified interest rate index.Agency ARMs also include hybrid Agency ARMs that are past their fixed-rate periods. Interest rates on the adjustable-rate mortgage loans collateralizing the hybrid Agency ARMs or Agency ARMs are based on specific index rates, such as the one-year constant maturity treasury rate, or CMT, the London Interbank Offered Rate, or LIBOR, the Federal Reserve U.S. 12-month cumulative average one-year CMT, or MTA, or the 11th District Cost of Funds Index, or COFI.These loans will typically have interim and lifetime caps on interest rate adjustments, or interest rate caps, limiting the amount that the rates on these loans may reset in any given period. The Company’s Agency CMBS are typically comprised of fixed-rate securities issued primarily by Fannie Mae.These securities are collateralized mostly by first mortgage loans on multifamily properties that are usually either locked out of prepayment options or have yield maintenance provisions which provide the Company protection against prepayment of the investment. The Company accounts for its Agency MBS in accordance with ASC Topic 320, which requires that investments in debt and equity securities be designated as either “held-to-maturity,” “available-for-sale” or “trading” at the time of acquisition.As of March 31, 2011, the Company has Agency MBS that are designated as either available-for-sale or trading.Although the Company generally intends to hold its available-for-sale securities until maturity, it may, from time to time, sell any of these securities as part of the overall management of its business.The available-for-sale designation provides the Company with this flexibility. All of the Company’s Agency MBS are recorded at their fair value on the consolidated balance sheet.The Company determines the fair value of its Agency MBS based upon prices obtained from a third-party pricing service and broker quotes.Changes in the fair value of Agency MBS designated as trading are recognized in net income within “fair value adjustments, net”.Gains (losses) realized upon the sale, impairment, or other disposal of a trading security is also recognized within “fair value adjustments, net”.Alternatively, changes in the fair value of Agency MBS designated as available-for-sale are reported in other comprehensive income until the security is collected, disposed of, or determined to be other than temporarily impaired.Upon the sale of an available-for-sale security, any unrealized gain or loss is reclassified out of accumulated other comprehensive income (“AOCI”) into net income as a realized “gain (loss) on sale of investments, net” using the specific identification method. 7 Non-Agency MBS.The Company’s non-Agency MBS are comprised of RMBS and CMBS, the majority of which are rated as investment grade.Interest rates for non-Agency MBS collateralized with ARMs are based on indices similar to those of Agency MBS.Like Agency MBS, the Company accounts for its non-Agency MBS in accordance with ASC Topic 320.As of March 31, 2011, all of the Company’s non-Agency MBS are designated as available-for-sale and are recorded at their fair value on the consolidated balance sheet.Changes in fair value are reported in other comprehensive income until the security is collected, disposed of, or determined to be other than temporarily impaired.Upon the sale of an available-for-sale security, any unrealized gain or loss is reclassified out of AOCI into net income as a realized “gain (loss) on sale of investments, net” using the specific identification method. The Company determines the fair value for certain of its non-Agency MBS based upon prices obtained from a third-party pricing service and broker quotes.The remainder of the non-Agency MBS are valued by discounting the estimated future cash flows derived from pricing models that utilize information such as the security’s coupon rate, estimated prepayment speeds, expected weighted average life, collateral composition, estimated future interest rates, expected losses, credit enhancement, as well as certain other relevant information. Securitized Mortgage Loans.Securitized mortgage loans consist of loans pledged to support the repayment of securitization financing bonds issued by the Company.Securitized mortgage loans are reported at amortized cost.An allowance has been established for currently existing estimated losses on such loans.Securitized mortgage loans can only be sold subject to the lien of the respective securitization financing indenture. Other Investments.Other investments include unsecuritized single-family and commercial mortgage loans which are carried at amortized cost. Allowance for Loan Losses An allowance for loan losses has been estimated and established for currently existing and probable losses for mortgage loans that are considered impaired.Provisions made to increase the allowance are charged as a current period expense.Commercial mortgage loans are secured by income-producing real estate and are evaluated individually for impairment when the debt service coverage ratio on the mortgage loan is less than 1:1 or when the mortgage loan is delinquent.An allowance may be established for a particular impaired commercial mortgage loan.Commercial mortgage loans not evaluated for individual impairment or not deemed impaired are evaluated for a general allowance.Certain of the commercial mortgage loans are covered by mortgage loan guarantees that limit the Company’s exposure on these mortgage loans.Single-family mortgage loans are considered homogeneous and are evaluated on a pool basis for a general allowance. The Company considers various factors in determining its specific and general allowance requirements, including whether a loan is delinquent, the Company’s historical experience with similar types of loans, historical cure rates of delinquent loans, and historical and anticipated loss severity of the mortgage loans as they are liquidated.The factors may differ by mortgage loan type (e.g., single-family versus commercial) and collateral type (e.g., multifamily versus office property).The allowance for loan losses is evaluated and adjusted periodically by management based on the actual and estimated timing and amount of probable credit losses, using the above factors, as well as industry loss experience. Repurchase Agreements Repurchase agreements are treated as financings in accordance with the provision of ASC Topic 860 under which the Company pledges its securities as collateral to secure a loan, which is equal in value to a specified percentage of the estimated fair value of the pledged collateral. The Company retains beneficial ownership of the pledged collateral.At the maturity of a repurchase agreement, the Company is required to repay the loan and concurrently receives back its pledged collateral from the lender or, with the consent of the lender, the Company may renew the agreement at the then prevailing financing rate.A repurchase agreement lender may require the Company to pledge additional collateral in the event of a decline in the fair value of the collateral pledged.Repurchase agreement financing is recourse to the Company and the assets pledged.The Company’s repurchase 8 agreements are based on the September 1996 version of the Bond Market Association Master Repurchase Agreement, which generally provides that the lender, as buyer, is responsible for obtaining collateral valuations from a generally recognized source agreed to by both the Company and the lender, or, in an instance when such source is not available, the value determination is made by the lender. Securitization Transactions The Company has securitized mortgage loans and non-Agency CMBS through securitization transactions by transferring financial assets to a wholly owned trust, where the trust issues non-recourse securitization financing bonds pursuant to an indenture.The Company retains some form of control over the transferred assets, and therefore the trust is included in the consolidated financial statements of the Company.For accounting and tax purposes, the loans and securities financed through the issuance of bonds in a securitization financing transaction are treated as assets of the Company (presented as securitized mortgage loans on the balance sheet), and the associated bonds issued are treated as debt of the Company (presented as a portion of non-recourse collateralized financing on the balance sheet).The Company has retained certain of the bonds issued by the trust and has transferred collateral in excess of the bonds issued.This excess is typically referred to as over-collateralization.Each securitization trust generally provides the Company the right to redeem, at its option, the remaining outstanding bonds prior to their maturity date. Derivative Instruments The Company may enter into interest rate swap agreements, interest rate cap agreements, interest rate floor agreements, financial forwards, financial futures and options on financial futures (“interest rate agreements”) to manage its sensitivity to changes in interest rates.The Company accounts for its interest rate agreements under ASC Topic 815, designating each as either cash flow hedging positions or trading positions using criteria established therein.In order to qualify as a cash flow hedge, ASC Topic 815 requires formal documentation to be prepared at the inception of the interest rate agreement that meets certain conditions.If these conditions are not met, an interest rate agreement will be classified as a trading position. For interest rate agreements designated as trading positions, the Company records these instruments at fair value on the Company’s balance sheet in accordance with ASC Topic 815.Changes in their market value are measured at each reporting date and recognized in the current period’s statement of income. For interest rate agreements designated as cash flow hedges, the Company evaluates the effectiveness of these hedges against the financial instrument being hedged.The effective portion of the hedge relationship on an interest rate agreement designated as a cash flow hedge is reported in AOCI and is later reclassified into the statement of income in the same period during which the hedged transaction affects earnings.The ineffective portion of such hedge is immediately reported in the current period’s statement of income.These derivative instruments are carried at fair value on the Company’s balance sheet in accordance with ASC Topic 815.Cash posted to meet margin calls, if any, is included on the consolidated balance sheets in other assets. The Company may be required periodically to terminate hedging instruments.Any basis adjustments or changes in the fair value of hedges recorded in AOCI are recognized into income or expense in conjunction with the original hedge or hedged exposure. If the underlying asset, liability or commitment is sold or matures, the hedge is deemed partially or wholly ineffective, or if the criterion that was established at the time the hedging instrument was entered into no longer exists, the interest rate agreement no longer qualifies as a designated hedge.Under these circumstances, such changes in the market value of the interest rate agreement are recognized in the current period’s statement of income. 9 Interest Income Interest income on Agency and non-Agency MBS that are rated “AAA” and loans is recognized over the expected life of the investment using the effective interest method.Interest income on non-Agency MBS that are rated “AA” or lower is recognized over the expected life as adjusted for estimated prepayments and credit losses of the securities in accordance with ASC Topic 325.For loans, the accrual of interest is discontinued when, in the opinion of management, the interest is not collectible in the normal course of business, when the loan is significantly past due or when the primary servicer of the loan fails to advance the interest and/or principal due on the loan.Loans are considered past due when the borrower fails to make a timely payment in accordance with the underlying loan agreement.For securities and other investments, the accrual of interest is discontinued when, in the opinion of management, it is probable that all amounts contractually due will not be collected.All interest accrued but not collected for investments that are placed on a non-accrual status or are charged-off is reversed against interest income.Interest on these investments is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual status.Investments are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Amortization of Premiums, Discounts, and Deferred Issuance Costs Premiums and discounts on investments and obligations, as well as debt issuance costs and hedging basis adjustments, are amortized into interest income or expense, respectively, over the contractual life of the related investment or obligation using the effective interest method in accordance with ASC Topic 310 and ASC Topic 470.For securities representing beneficial interests in securitizations that are not highly rated, unamortized premiums and discounts are recognized over the expected life, as adjusted for estimated prepayments and credit losses of the securities, in accordance with ASC Topic 325.Actual prepayment and credit loss experience are reviewed, and effective yields are recalculated, when originally anticipated prepayments and credit losses differ from amounts actually received plus anticipated future prepayments. Other-than-Temporary Impairments The Company evaluates all debt securities in its investment portfolio for other-than-temporary impairments by applying the guidance prescribed in ASC Topic 320, which states that a debt security is considered to be other-than-temporarily impaired if the present value of cash flows expected to be collected is less than the security’s amortized cost basis (the difference being defined as the credit loss) or if the fair value of the security is less than the security’s amortized cost basis and the Company intends, or is required, to sell the security before recovery of the security’s amortized cost basis.Although the principal and interest related to Agency MBS are guaranteed by the issuers, who have the implicit guarantee of the U.S. government, the Company assesses its ability to hold an Agency MBS with an unrealized loss until the recovery in its value.Please see Note 10 for additional information related to the Company’s evaluation for other-than-temporary impairments. Declines in the fair value of held-to-maturity and available-for-sale securities below their cost that are deemed to be other-than-temporary are reflected in earnings as realized losses to the extent the impairment is related to credit losses.Any remaining difference between fair value and amortized cost is recognized in other comprehensive income. In certain instances, as a result of the other-than-temporary impairment analysis, the recognition or accrual of interest will be discontinued and the security will be placed on non-accrual status.Securities normally are not placed on non-accrual status if the servicer continues to advance on the delinquent mortgage loans in the security. Contingencies In the normal course of business, there are various lawsuits, claims, and contingencies pending against the Company.In accordance with ASC Topic 450, we evaluate whether to establish provisions for estimated losses from pending claims, investigations and proceedings.Although the ultimate outcome of the various matters cannot be ascertained at this point, it is the opinion of management, after consultation with counsel, that the resolution of 10 the foregoing matters will not have a material adverse effect on the financial condition of the Company taken as a whole.Such resolution may, however, have a material effect on the results of operations or cash flows in any future period, depending on the level of income for such period. Recent Accounting Pronouncements In April 2011, FASB issued Accounting Standards Update (“ASU” or “Update”) No. 2011-02, which amends ASC Topic 310 to clarify the guidance on evaluating whether a restructuring constitutes a troubled debt restructuring.Specifically, a creditor must separately conclude that the restructuring constitutes a concession and that the debtor is experiencing financial difficulties.If a debtor does not otherwise have access to funds at a market rate for debt with similar risk characteristics as the restructured debt, the restructuring would be considered to be at a below-market rate, which may indicate that the creditor has granted a concession.A temporary or permanent increase in the contractual interest rate does not preclude the restructuring from being considered a concession because the contractual interest rate on the restructured debt may still be below the market interest rate for new debt with similar characteristics.If the creditor determines that it has granted a concession to the debtor, it must then evaluate whether a debtor is experiencing financial difficulties.The amendments clarify that a debtor does not have to be currently in payment default in order to be considered as experiencing financial difficulties.Additionally, a creditor should evaluate whether it is probable that the debtor will be in payment default on any of its debt in the foreseeable future without the modification.The amendments in this Update are effective for the first interim or annual reporting period beginning on or after June 15, 2011, and early adoption is permitted.The amendments should be applied retrospectively to the beginning of the annual period of adoption.As a result of its retrospective application, an entity may identify receivables that are newly considered impaired.For purposes of measuring impairment of those receivables, an entity should apply the amendments prospectively for the first interim or annual period beginning on or after June 15, 2011.An entity should disclose the total amount of receivables and the allowance for credit losses as of the end of the period of adoption related to those receivables that are newly considered impaired under ASC Topic 310 for which impairment was previously measured under ASC Topic 450.In addition, ASU No. 2011-02 requires an entity to disclose the information required by ASU No. 2010-20 which was subsequently deferred temporarily by ASU No. 2011-01.Management has evaluated these amendments and has determined that they do not currently have a material impact on the Company’s financial condition or results of operations. NOTE 2 – NET INCOME PER COMMON SHARE Net income per common share is presented on both a basic and diluted basis.Diluted net income per common share assumes the exercise of stock options using the treasury stock method, and for the first quarter of 2010 the conversion of the Company’s formerly outstanding convertible preferred stock into common stock using the two-class method, but only if these items are dilutive.Each share of Series D preferred stock is convertible into one share of common stock.The following tables reconcile the numerator and denominator for both basic and diluted net income per common share: 11 Three Months Ended March 31, Income Weighted-Average Common Shares Income Weighted- Average Common Shares Net income $ $ Preferred stock dividends – ) Net income to common shareholders Effect of dilutive items – 4 Diluted $ $ Net income per common share: Basic $ $ Diluted $ $ Components of dilutive items: Convertible preferred stock $
